Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 2/9/2021 is acknowledged. Applicant elected Group I (claims 1-9 and 14 and newly added claims 17-20 and species 3 ) drawn to a protease variant having at least 70% identity to SEQ ID NO:1 with  substitutions at positions 9, 130  and 271 further comprising a substitution at position 216 (drawn to species 3 only) with traverse.
 Claims 10-13 and 21-22 and all inventions of Groups A-K and species 1-2 and 4-8 are hereby withdrawn as drawn to non-elected invention.
Claims 15-16 are canceled.
In traversal of restriction requirement applicant argues that the examiner has provided no rational as to why a protease variant with substitutions at positions 9, 271 and 130 (i.e. the elected invention) is a separate invention than a protease variant having substitutions at positions 9, 271, 130 and 144. Specifically the examiner has provided no reasoning as to how groups A-K are independent and distinct for purposes of 37 CFR section 1.141(a).
These arguments were fully considered but were found unpersuasive. Applicant is requested to review the restriction letter of 12/15/20 wherein the examiner explained that the inventions share a special technical feature but said special technical feature is known in the prior art and that is why the unity of invention is lacking. Further at the bottom of page 3 of said restriction letter the examiner indicated that each protease variant Groups A-K is structurally and functionally different. 

Therefore, the restriction as previously indicated is proper and is in compliance with 37CFR section 1.141(a). 
It should be also added that instantly elected protease variant with substitutions at positions 9, 271 and 130 itself fails to hold unity of invention, as said product has already been known in the prior art before the effective filing of this application (see art cited below).
Hence, the examiner finds no reason to withdraw the restoration which is maintained and is hereby made Final.
				DETAILED ACTION
Claims 1-4, 7-9, 14 and 17-19 directed to a SEQ ID NO:1 variant with substitutions at positions 9, 271 and 130 further with an additional substitution at position 219 (drawn to species 3 only) are under consideration and will be examined to the extent that they read on the elected subject matter.
 Claim 5-6, and 20 are also withdrawn as drawn to non-elected invention.
Claim Objections
Claims 1-4, 7-9, 14, 17-19 are objected to because of the following informalities:  said claims recite non-elected subject matter which renders the claims crowded and .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 14, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 7, 8, 14, 17-19), claims 2-3, and 9, the phrase “and combinations thereof” appears to be redundant. This is because in each of said claims said phrase is preceded by phrases such as “at least one ….” or “one or more”.
Therefore recitation of “and combinations thereof “renders the claims crowded and confusing. Applicant is advised to delete said phrase from the claims.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is totally confusing and the metes and bounds of said claim cannot be determined because it recites terms such as “and/or” and “optionally” and it is unclear how to match specific amino acid 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, the phrase “the agent” lacks antecedent basis.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “and/or” in line 5 of claim 2 is confusing. Applicant elected a protease variant with substitutions in positions 9, 271 and 130. Therefore, the presence of said term “and/or” in said claim is improper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuijens et al., “Nuijens” (US patent No. 10,767142, 9/2020). It should be noted that both foreign priority documents filed are in German and Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
 In the absence of the English translation of said foreign priority documents, Nuijens teaches a protease subtilisin BPN’ variant (see its SEQ ID NO:14, and column 22) having 68.4% identity to SEQ ID NO:1 of this invention (see attachment 1), wherein by changing the sequence alignment parameters, said sequence can readily display at least 70% identity to SEQ ID NO:1 of this invention. Nuijens sequence has the following substitutions 9A, Q271E, and N130S and further comprises a substitution at position 216, anticipating claims 1-4, 7 and 9.  It should be further pointed out that applicant’s elected species of Group 3, cannot be found in any of the elected claims but nevertheless, the examiner addressed said species election by citing this art.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nuijens (cited above) in view of Merkel et al. “Merkel” (US2009/0170745, 7/2009).
As stated above Nuijens teaches about protease variants having around 70% identity to SEQ ID NO:1 of this invention wherein said variants comprise substitutions at positions 9, 130 and 271. Nuijens does not teach a cleaning or detergent compositions comprising said protease variants.
Merkel teaches about protease (subtilisin) variants from Bacillus pumilus and incorporation thereof in cleaning compositions or agents (see abstract and claims).
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the protease (subtilisin) variant of Nuijens and incorporate it into a cleaning composition in view of Merkel’s teachings. One of ordinary skill in the art is motivated in incorporating the protease variant of Nuijens into the cleaning agent (compositions) of Merkel because proteases are commonly known to be useful is breaking down various proteins, contaminants and enzymes and depending on the target stain or dirt, one of ordinary skill is always motivated to prepare new cleaning 
Finally, one of ordinary skill has a reasonable expectation of success in preparing cleaning agents (compositions) of Nuijens in view of Merkel  because Merkel provides detailed guidance as how to prepare such compositions, before the effective filing of this application.                                             
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 14-19 are rejected on the ground of nonstatutory double patenting over claims 1-4 and 10 of  U.S. Patent No. 10,767142, and   since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The scope of instant claims embraces the scope of claims in said patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
s 1-4, 7-9, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 17 and 20-22 of copending Application No. 16/644,180 Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims overlaps with the scope of claims in said application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claim is allowed.
Note: SEQ ID NO:3-17 and 19-23 appear to be free of prior art. Further, the prior art fails to suggests such specifically claimed sequences, Hence said sequences are also non-obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656